Exhibit 10.1

 

AMENDMENT NUMBER THREE

TO THE AVIALL, INC.

AMENDED AND RESTATED

1998 DIRECTORS STOCK PLAN

 

THIS AMENDMENT TO THE AVIALL, INC. AMENDED AND RESTATED 1998 DIRECTORS STOCK
PLAN (this “Amendment”), dated as of June 18, 2004, is made and entered into by
Aviall, Inc., a Delaware corporation (the “Company”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Aviall, Inc. Amended and
Restated 1998 Directors Stock Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Section XI of the Plan provides that the Board of Directors of the
Company (the “Board”) may not amend the Plan to increase the total number of
shares of Common Stock that may be granted under the Plan without the approval
of the Company’s stockholders; and

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of Common Stock that may be granted under the Plan as set forth in
Paragraph B of Section III of the Plan; and

 

WHEREAS, the Board submitted the proposal to amend the Plan to the Company’s
stockholders at the 2004 Annual Meeting of Stockholders; and

 

WHEREAS, the Company’s stockholders approved the proposal to amend the Plan to
increase the aggregate number of shares of Common Stock;

 

NOW, THEREFORE, in accordance with Section XI of the Plan, the Company hereby
amends the Plan as follows:

 

1. Paragraph B of Section III of the Plan is hereby amended, effective June 18,
2004, by deleting said Paragraph in its entirety and substituting in lieu
thereof the following:

 

B. Maximum Number of Shares That May Be Granted – There may be granted under the
Plan an aggregate of not more than Three Hundred Ninety-Seven Thousand Five
Hundred (397,500) shares of Common Stock, subject to adjustment as provided in
Section IX hereof. Shares of Common Stock granted pursuant to the Plan may be
either authorized, but unissued, shares or reacquired shares, or both.

 

2. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

 

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

AVIALL, INC.

By:

 

/s/ Jeffrey J. Murphy

--------------------------------------------------------------------------------

Name:

 

Jeffrey J. Murphy

Title:

 

Senior Vice President, Law & Human

Resources, Secretary and General

Counsel